UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-1785


EVELYN R. SINKLER,

                Plaintiff - Appellant,

          v.

MASSMUTUAL INSURANCE COMPANY,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.    Claude M. Hilton, Senior
District Judge. (1:10-cv-00508-CMH-TRJ)


Submitted:   September 28, 2010           Decided:   October 1, 2010


Before WILKINSON, SHEDD, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Evelyn R. Sinkler, Appellant Pro Se. Michael Patrick Cunningham,
Justin Sean Landreth, FUNK & BOLTON, PA, Baltimore, Maryland,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Evelyn R. Sinkler seeks to appeal the district court’s

order   transferring          this   case     to     the   District      Court    for   the

District of Maryland.           This court may exercise jurisdiction only

over    final       orders,     28     U.S.C.        § 1291     (2006),    and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2006);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337 U.S. 541, 545-46 (1949).                The order Sinkler seeks to appeal

is   neither    a    final     order    nor     an    appealable    interlocutory       or

collateral order.         Accordingly, we dismiss the appeal for lack

of jurisdiction.          We dispense with oral argument because the

facts   and     legal   contentions         are      adequately     presented      in   the

materials      before    the     court      and      argument    would    not     aid   the

decisional process.



                                                                                 DISMISSED




                                              2